Name: Commission Regulation (EC) NoÃ 718/2005 of 12 May 2005 amending Council Regulation (EC) NoÃ 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: trade policy;  technology and technical regulations;  coal and mining industries
 Date Published: nan

 13.5.2005 EN Official Journal of the European Union L 121/64 COMMISSION REGULATION (EC) No 718/2005 of 12 May 2005 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Article 19(6) thereof, Whereas: In order to improve the functionality of the Community certificate certain technical characteristics laid out in Annex IV to Regulation (EC) No 2368/2002 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The heading Numbering of Annex IV to Regulation (EC) No 2368/2002 is amended as follows: (a) in the fourth indent (i) in the first line the text (fluorescing to green under UV light) is deleted; (ii) the third subindent is deleted; (b) the fifth indent is replaced by Second = 8 digit sequential invisible printed numbering (matching above), fluorescing under UV light. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. Regulation as last amended by Commission Regulation (EC) No 522/2005 (OJ L 84, 2.4.2005, p. 8).